DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 08/10/2022 have been entered.
Per the 08/10/2022 amendment:
Claims 1, 4-5, 7, 9, 11, 16 and 17 are currently amended.
Claim 3 is cancelled.
Claims 1-2 and 4-26 are now pending.

Response to Arguments

Applicant’s arguments, see Pages 14-16 of Remarks, filed 08/10/2022, with respect to prior art rejections have been fully considered and are persuasive.  The rejection of all claims has been withdrawn. 

Allowable Subject Matter

Claims 1-2 and 4-26 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “the first flow entry indicating at least match information, a network service header of the packet, a first service function of the set of ordered service functions to which the packet is forwarded, and a first processing action”, overcomes previously cited prior art by performing steps not found in the prior. As indicated in the prior action, the original Claim 3 would have been allowable if rewritten in independent form. Applicant has elected to cancel Claim 3 and move all limitations into Claim 1, thus rendering Claim 1 allowable over the prior art. Claims 9 and 16 were likewise amended and are thus allowable for the same reason. Dependent Claims 2, 4-8, 10-15 and 17-26 are allowable for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412